491 So. 2d 833 (1986)
John William BARRETT
v.
STATE of Mississippi.
No. 56250.
Supreme Court of Mississippi.
June 4, 1986.
Rehearing Denied August 13, 1986.
Laurel G. Weir, Thomas L. Booker, Philadelphia, for appellant.
Robert J. Bresnahan, Meridian, for appellee.
Before WALKER, P.J., and PRATHER and SULLIVAN, JJ.
PRATHER, Justice, for the Court:
This appeal involves the conviction for simple assault of John William Barrett, originating in the municipal court of Meridian, Mississippi. This Court, finding no merit to the errors assigned on appeal affirms the conviction, and reiterates the requirement that a constitutional question be involved in a case appealed from municipal court to the Mississippi Supreme Court. Miss. Code Ann. § 11-51-81 (1972); Gaughf v. City of Jackson, 243 Miss. 50, 137 So. 2d 190 (1962). Section 11-51-81 appears as follows:
[T]here shall be no appeal from the circuit court to the supreme court of any case, civil or criminal which originated in a justice of the peace, municipal or police court and was thence appealed to the county court and thence to the circuit court unless in the determination of the case a constitutional question be necessarily involved and then only upon the allowance of the appeal by the circuit judge or by a judge of the supreme court.
Although the appeal to this Court was allowed by the circuit court, Barrett asserts no valid argument in support of an alleged constitutional violation of his rights.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.